Case 1:19-cv-04861-ENV-SMG Document 10 Filed 04/27/20 Page 1 of 3 PageID #: 50



United States District Court
Eastern District of New York                              1:19-cv-04861-ENV-SMG
Jami Weber-Lugo, Jane Doe, individually
and on behalf of all others similarly situated,
                                 Plaintiffs,

                  - against -                           Notice of Voluntary Dismissal

Aldi Inc.,
                                 Defendant

        Plaintiffs give notice this action is voluntarily dismissed with prejudice. Fed. R. Civ. P.

41(a)(1)(A)(i).

 Dated: April 27, 2020
                                                                Respectfully submitted,

                                                                Sheehan & Associates, P.C.
                                                                /s/Spencer Sheehan
                                                                Spencer Sheehan
                                                                505 Northern Blvd Ste 311
                                                                Great Neck NY 11021-5101
                                                                Tel: (516) 303-0552
                                                                Fax: (516) 234-7800
                                                                spencer@spencersheehan.com
                                                                E.D.N.Y. # SS-8533
                                                                S.D.N.Y. # SS-2056
Case 1:19-cv-04861-ENV-SMG Document 10 Filed 04/27/20 Page 2 of 3 PageID #: 51



1:19-cv-04861-ENV-SMG
United States District Court
Eastern District of New York

Jami Weber-Lugo, Jane Doe, individually and on behalf of all others similarly situated,

                                            Plaintiffs,


                        - against -


 Aldi Inc.,

                                            Defendant




                               Notice of Voluntary Dismissal


                        Sheehan & Associates, P.C.
                         505 Northern Blvd Ste 311
                          Great Neck NY 11021-5101
                             Tel: (516) 303-0552
                             Fax: (516) 234-7800


Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: April 27, 2020
                                                                        /s/ Spencer Sheehan
                                                                         Spencer Sheehan
Case 1:19-cv-04861-ENV-SMG Document 10 Filed 04/27/20 Page 3 of 3 PageID #: 52



                                      Certificate of Service

I certify that on April 27, 2020, I served or transmitted the foregoing by the method below to the
persons or entities indicated, at their last known address of record (blank where not applicable).

                                                CM/ECF         First-Class Mail      Email
 Defendant’s Counsel                               ☐                 ☐                ☒

 Plaintiff’s Counsel                               ☒                 ☐                ☐

                                                           /s/ Spencer Sheehan
                                                           Spencer Sheehan
